—Order unanimously affirmed without costs. Memoran-
dum: Family Court properly determined that petitioner met its burden of proving by clear and convincing evidence that respondent, by reason of mental illness, is presently and for the foreseeable future unable to provide proper and adequate care for her children (see, Social Services Law § 384-b [4] [c]; Matter *801of Hime Y., 52 NY2d 242, 247). The court-appointed psychiatrist diagnosed respondent as suffering from chronic schizophrenia after interviewing respondent, her caseworker and a counselor, and after reviewing her medical reports from several treatment centers. He concluded that her prognosis for recovery was poor because of her failure to recognize the need for psychiatric treatment and medication (see, Matter of Bryant S., 188 AD2d 1078). The psychiatrist concluded that, if the children were returned to respondent, they would “most certainly be neglected” (see, Social Services Law § 384-b [6] [a]; Matter of Jarred R., 236 AD2d 888; Matter of Joseph R., 191 AD2d 1034). Thus, the court properly terminated respondent’s parental rights (see, Matter of Jarred R., supra). (Appeal from Order of Erie County Family Court, Szczur, J. — Terminate Parental Rights.) Present — Denman, P. J., Pine, Hayes, Hurl-butt and Callahan, JJ.